DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 Response to Amendment
The amendments, filed 06/14/2021, have been entered and made of record. Claims 1, 5 and 7-15 and 17-25 are pending. Claims 2-4, 6 and 16 are cancelled.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. See the reason sets forth below.
Applicant states, “Because Hull only contemplates a single video layer, and because Hull does not contemplate identifying differences between more than one layer of keyframes, Hull does not teach transporting document keyframes, annotation keyframes, and video keyframes where differences between corresponding keyframes are determined.”
In response the Examiner respectfully disagrees. In paragraph 0047 Hull discloses a video sequence or stream comprises one or more video frames, PRA compares sequential frames in the video sequence and selects and stores only those keyframes that are significantly different from previously selected frames.  See also paragraph 0048 all frames in the captured video sequence have been processed. Hence Hull teaches selecting from video sequence or video streams, as such the video layer is not “single”. Note also that selection of keyframes has been made at least twice. Therefore the Examiner disagrees with applicant that Hull is only comparing frames of “a single video layer.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present claim recites and as shown in Applicant's FIG. 8 “only differences between keyframes across multiple layers are transported. Across all three layers, only when differences in a sequence of keyframes are detected will keyframes be transported) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (US PG PUB 2017/0039867) in view of Hull et al. (US PG PUB 2001/0020954 hereinafter referred as Hull) and further in view of Sanso et al. (US PG PUB 2017/0214723 hereinafter referred as Sanso).
Regarding claim 1, Fieldman discloses a method comprising:  
recording a sequence of document keyframes (see paragraph 0795 generate document using mobile device; see paragraph 0787 document stored in mobile device); 
recording a sequence of annotation keyframes (see paragraph 0789 generate annotation; see paragraph 0787 content stored in mobile device);
 a sequence of video keyframes (see paragraph 0784 video feed captured by the mobile device; see paragraph 0785 video recording; see paragraph 0782 video feed section; see paragraph 0787 storing video in mobile device; see also figures 32-34 and 43); and 
an audio stream (see paragraph 0736 using microphone, the mobile device captures real-time audio).
Claim 1 differs from Fieldman in that the claim further requires comparing corresponding keyframes of each of the sequence of document keyframes, the sequence of annotation keyframes, and the sequence of video keyframes, wherein each of the corresponding keyframes includes a 
In the same field of endeavor Hull discloses comparing corresponding keyframes of each of the sequence of document keyframes, the sequence of annotation keyframes, and the sequence of video keyframes, wherein each of the corresponding keyframes includes a keyframe and a next corresponding keyframe in sequence (see figure 4 steps 402-416; access “next” frame and compare “next” frame with “Last stored frame” and if the difference is greater than a threshold value  return back to step 406; see paragraph 0049 determining the difference between  frames; see paragraph 0050 configuring comparison threshold value to obtain optimal comparison; see paragraph 0047 stream comprises video sequence; see paragraph 0068 media type includes document; see paragraphs 0051-0052 performing image based comparison method; see paragraph 0053 using OCR test-based method to compare frames; see paragraph 0057 several combination of the comparison method can be used; see also figure 7); transporting document keyframes and video keyframes from the recording session service to a presentation video service where differences between corresponding keyframes are determined (see figure 1C and paragraphs 0028 and 0031 PRA receives multimedia; figure 4 shows processing performed by PRA 100; see also figures 1A, 1B and 1D; see paragraph 0068 media type includes document; see figure 4, when the difference between the First frame and the next frame is less than a threshold value; see also the response 
In light of the teaching in Hull it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fieldman by comparing frames in a sequence of frames in order to reduce the amount of storage space and in order to not miss important information in the media content.
Although the applied prior art of Hull does not specifically disclose annotation keyframes, Hull discloses several methods and combination of methods to compare media contents (see paragraphs 0052-0057) and Fieldman discloses sequence of annotation keyframes. 
In the same field of endeavor Sanso discloses a presentation includes animations (see paragraph 0026); identify key frames of shared presentation in the web conference and select a subset of the key frames to include in a preview based on amounts of interaction by participants and generate the preview using the subset of key frames (see figure 5 and paragraph 0056).
Therefore in light of the teaching in Sanso, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to differentiate a sequence of annotation keyframes, generate and present layered keyframes that include annotation keyframe  in order to save storage space and to perform comparison methods in parallel.
Regarding claim 5, the limitation of claim 5 can be found in claim 1 above. Therefore claim 5 is analyzed and rejected for the same reasons as discussed in claim 1 above.

Regarding claim 8, Fieldman discloses the presentation video service generates the presentation by transcoding the sequence of layered keyframes (see paragraph 0748 and figures 42-51 video presentation and digital compositing; see paragraph 0750 video feed superimposed over whiteboard video feed; see paragraphs 0758 and 0779 generate composite presentation feed; see also paragraphs 0782-0789). See also paragraph 0736 superimposing audio over the whiteboard video feed; see paragraph 0736 real-time audio
Regarding claim 9, Hull discloses wherein the recording session notifies the presentation video service when no differences are determined between corresponding keyframes (see figure 4, when the difference between the First frame and the next frame is less than a threshold value, the process goes back to step 406, i.e. the system is notified to retrieve more frames). The motivation to combine the references has been discussed in claim 1 above.
Regarding claim 10, Fieldman discloses the presentation video stored as a single video file (see paragraphs 0736 and 0739-0740).
Regarding claim 11, Hull discloses the recording session service records keyframes at a keyframe frequency, and wherein the keyframe frequency indicates a comparison interval between keyframes (see paragraphs 0056 and 0061).
Regarding claim 12, Hull discloses  for each of the sequence of document keyframes, the sequence of annotation keyframes, and the sequence of video keyframes, the recording session service does not transport any keyframe that is the same as a corresponding prior recorded keyframe (see figure 4 and the rejection of claim 1 above).

Claim 14 is rejected for the same reason as discussed in claim 9 above.
Claim 15 is rejected for the same reason as discussed in claim 8 above.
Claim 17-18 are rejected for the same reasons as discussed in claims 10-11 respectively above.
Regarding claim 19, the limitation of claim 19 can be found in claims 1 and 7-9 above. Therefore claim 19 is analyzed and rejected for the same reasons as discussed in claims 1 and 7-9.
Claim 20 is rejected for the same reason as discussed in claim 9 above.
Regarding claim 21, Hull discloses when no differences are determined between corresponding keyframes, the presentation video service uses the received keyframe as a next keyframe in forming the sequence of layered keyframes (see figure 4). The motivation to combine the references has been discussed in claim 1 above.
Claims 22-24 are rejected for the same reasons as discussed in claims 10-12 respectively above.
Regarding claim 25, the combination of Fieldman, Hull and Sanso discloses the recording session service operates on a client, wherein the presentation video service operates on a server, and wherein the recording session service transports document keyframes, annotation keyframes, video keyframes, and the audio stream to the presentation video service over a network (see the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.